          Case 6:20-cv-00040-ADA Document 7 Filed 04/26/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


 BIG WILL ENTERPRISES INC.

               Plaintiff,                            Civil Action File No.: 6:20-cv-40-ADA

 vs.

 UNALIWEAR, INC.                                          JURY TRIAL DEMANDED

               Defendant.



                                NOTICE OF DISMISSAL

       Pursuant to Rule 41(a)(1)(a)(i) of the Federal Rules of Civil Procedure, Big Will

Enterprises Inc. (“Plaintiff”) hereby gives notice of dismissal of this action WITHOUT

PREJUDICE. Unaliwear, Inc. (“Defendant”) was not served and has not yet filed an answer or a

motion for summary judgment.

                                          Respectfully submitted,

 Dated: April 26, 2020                     /s/ H. Artoush Ohanian

                                           H. Artoush Ohanian
                                           State Bar No. 24013260
                                           artoush@ohanianip.com
                                           OHANIANIP
                                           604 West 13th Street
                                           Austin, TX 78701
                                           (512) 298-2005

                                           Counsel for Plaintiffs
         Case 6:20-cv-00040-ADA Document 7 Filed 04/26/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was served on April 26, 2020 was filed with the clerk of Court via the CM/ECF system,
which will notify all counsel of record including:

   No Other Counsel of Record



                                           Respectfully submitted,

Dated: April 26, 2020

                                              /s/ H. Artoush Ohanian
                                                H. Artoush Ohanian
